TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 28, 2016



                                      NO. 03-16-00646-CR


                                   Donald Palacio, Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.